           Case 21-32351 Document 17 Filed in TXSB on 07/12/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                             CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al.,1                               CASE NO.: 21-32351

             Debtors.                                                  (Joint Administration Requested)


                 NOTICE OF AGENDA FOR FIRST DAY HEARING
        ON FIRST DAY MOTIONS SCHEDULED FOR JULY 13, 2021 AT 3:00 P.M.
      (PREVAILING CENTRAL TIME), BEFORE JUDGE DAVID R. JONES AT THE
     UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF
      TEXAS, AT COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002

      1. Evidentiary Support for First Day Pleadings

              a. Shapiro First Day Declaration. Declaration of Mark Shapiro, Chief Restructuring
                 Officer of Limetree Bay Services, LLC, in Support of Chapter 11 Petitions and First
                 Day Motions (Doc. No. 8).

                   Status: The Declaration will be relied upon as evidentiary support for all first day
                   matters listed below.

      2. Debtors’ Emergency Motion Pursuant to Bankruptcy Rule 1015(b) and Local Rule
         1015-1 for Order Directing Joint Administration of Chapter 11 Cases (Doc. No. 4)

                   Status: This matter is going forward.

      3. Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
         the Debtors to Obtain Post-Petition Financing, (II) Authorizing the Debtors to Use
         Cash Collateral, (III) Granting Liens and Providing Claims with Superpriority
         Administrative Expense Status, (IV) Approving Adequate Protection to Pre-Petition
         Secured Creditors; (V) Modifying the Automatic Stay; and (VI) Scheduling a Final
         Hearing (Doc. No. 14)

                   Status: This matter is going forward. The Debtors plan to seek approval of this
                   motion on an interim basis.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC.(1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.



4850-2195-4545.1
           Case 21-32351 Document 17 Filed in TXSB on 07/12/21 Page 2 of 3




    4. Debtors’ Emergency Motion for Authority to (I) Pay Prepetition Wages, Benefits, and
       Employee Business Expenses; and (II) Continue the Postpetition Maintenance of
       Employee Benefit Programs, Policies, and Procedures in the Ordinary Course (Doc.
       No. 13)

                   Status: This matter is going forward.

    5. Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’
       Proposed Adequate Assurance of Payment for Future Utility Services, (II)
       Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Services, (III)
       Approving the Debtors’ Proposed Procedures for Resolving Additional Assurance
       Requests, and (IV) Granting Related Relief (Doc. No. 10)

                   Status: This matter is going forward.

    6. Debtors’ Emergency Motion for Entry of Interim and Final Orders Pursuant to 11
       U.S.C. §§ 105(a), 345(b), 363, and 364 Authorizing: (I) The Continue Use of the
       Debtors’ Prepetition Cash Management System, Including Existing Bank Accounts,
       Business Forms, and Company Credit Cards; (II) Continued Use of Intercompany
       Arrangements and Historical Practices; and (III) Opening New Debtor in Possession
       Accounts, if Necessary (Doc. No. 12)

                   Status: This matter is going forward. The Debtors plan to seek approval of this
                   motion on an interim basis.

    7. Debtors’ Emergency Application for Order Appointing BMC Group, Inc. as Claims,
       Noticing, Solicitation, and Administrative Agent (Doc. No. 9)

                   Status: This matter is going forward.


         Respectfully submitted this 13th day of July 2021.

                                                       BAKER & HOSTETLER LLP

                                                       /s/ Elizabeth A. Green
                                                       Elizabeth A. Green, Esq.
                                                       So. Dist. Fed ID 903144
                                                       Jimmy D. Parrish, Esq.
                                                       So. Dist. Fed ID 2687598
                                                       200 S. Orange Avenue
                                                       Suite 2300
                                                       Orlando, FL 32801
                                                       Telephone: (407) 649-4000
                                                       Facsimile: (407) 841-0168
                                                       E-mail: egreen@bakerlaw.com



4850-2195-4545.1
           Case 21-32351 Document 17 Filed in TXSB on 07/12/21 Page 3 of 3




                                                E-mail: jparrish@bakerlaw.com

                                                BAKER & HOSTETLER LLP
                                                Jorian L. Rose, Esq.
                                                N.Y. Reg. No. 2901783
                                                45 Rockefeller Plaza
                                                New York, New York
                                                Telephone: 212.589.4200
                                                Facsimile: 212.589.4201
                                                Email: jrose@bakerlaw.com
                                                (Motion for admission pro hac vice to be
                                                filed)

                                                Proposed Counsel for the Debtors and
                                                Debtors in Possession



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 13, 2021, a true copy of the forgoing was filed with
the Court using the CM/ECF System, which will provide notice of such filing to all parties
requesting such notice.

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green




4850-2195-4545.1
